Citation Nr: 1243034	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral hearing loss.

2.  Entitlement to service connection for a claimed right hip disorder with arthritis.

3.  Entitlement to service connection for a claimed left ankle disorder with arthritis.
  
4.  Entitlement to service connection for claimed numbness and tingling of the left leg.

5.  Entitlement to an initial rating in excess of 20 percent for the service-connected radiculopathy of the service-connected right lower extremity.

6.  Entitlement to an increased rating for the service-connected chronic lumbosacral strain with minimal multilevel degenerative disc disease, currently evaluated as 20 percent disabling.

7.  Entitlement to an effective date earlier than January 19, 2010 for the grant of service connection for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to August 1982.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and March 2010 rating decisions of the RO.

At the outset, the Board wishes to note some procedural abnormalities present in this case.  The first three claims captioned on the title page of this document arose from a February 2007 rating decision.  The Veteran perfected an appeal of these three claims, as well the following other claims: service connection for a right knee condition with arthritis, service connection for arthritis involving the left hip, and service connection for arthritis of the back.  Service connection was subsequently granted for the three latter claims.  

In the March 2008 rating decision, service connection was granted for left sacroiliac strain with referred pain to the left hip.  Service connection for chronic lumbosacral strain with minimal multilevel degenerative disc disease was also granted in the March 2008 decision.  

In a December 2010 rating decision, service connection was awarded for degenerative joint disease of the right knee.  As such, the claims for service connection for a right knee, left hip, and back are no longer in appellate status and will not be addressed in this decision.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

Parenthetically, the Board notes that, despite the fact that an appeal was perfected for the claims for service connection for bilateral hearing loss, a right hip disability, and a left ankle disability, the RO has failed to readjudicate the claims in a Supplemental Statement of the Case.  There is no indication that the claims have been withdrawn or that service connection has been awarded for the disorders.  On remand, the claims must be readjudicated.   

Additionally, in a March 2011 rating decision, the Veteran was awarded a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  Later that month, the Veteran submitted a statement clearly marked as a Notice of Disagreement, in which he stated that, "[he] was granted individual unemployability, however, a permanent and total rating was not addressed. . . Please re-consider this rating and grant me permanent and total in nature."  As the permanency of this award is not before the Board at this time, it is referred to the RO for appropriate action.  

The Board notes that, since the issuance of the August 2011 Supplemental Statement of the Case, a large volume of relevant VA medical records have been added to the Veteran's Virtual VA claims file without a waiver of RO jurisdiction.  

Because this appeal is being remanded for other action, on remand, the RO should review the new evidence and issue a fully responsive Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2012).

In correspondence dated from May 2011 through July 2011, the Veteran raised a claim of waiver of recovery of an overpayment of VA benefits, to include the validity of the debt.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded directly to the RO because the Veteran is represented by a private attorney.  


REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that the appeal must be remanded for further development of the record.  

In March 2011, the Veteran's attorney submitted a letter from the Social Security Administration (SSA), stating that the Veteran was awarded SSA monthly disability benefits effective in July 2010.  The accompanying letter confirms this, but does not contain information as to the basis for the award.  

The Court has held that VA is required to obtain disability records from SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are relevant to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

The exact basis for the SSA disability benefits is unknown; therefore, it cannot be said with certainty that the medical records considered by SSA, if available, would not be relevant to the claims on appeal.  

As such, all records considered by that agency in deciding the Veteran's claim for disability benefits, including a copy of any decision, should be obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only must the final Social Security Administration decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2) (2012).

The Board additionally finds that the claim for an earlier effective date for the award of service connection for radiculopathy may not be adjudicated as it is inextricably intertwined with the claim for an increased rating for chronic lumbosacral strain with minimal multilevel degenerative disc disease.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

In adjudicating the increased rating claim, it is possible that neurological manifestations of the service-connected lumbar spine disability could be found within one year of the date of his claim for increase, which would affect the effective date available for radiculopathy.  As the increased rating claim for the lumbar spine must be remanded, so too must the earlier effective date for the award of service connection for radiculopathy.    

Additionally, the Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for higher ratings for his lumbar spine disability and radiculopathy of the right leg.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).   

Here, a review of the Veteran's Virtual VA file shows that, on August 2, 2012, the Veteran underwent a T7-8 diskectomy and decompression procedure.  The Veteran was afforded a VA examination on September 10, 2012, but it appears that the purpose of the examination was to determine whether the thoracic symptomatology was related to his service-connected disability.   The examiner could not resolve the issue without resort to speculation.  

When it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Moreover, the current status of the Veteran's lumbar spine disability, to include the radiculopathy in his right leg and any neurological disability in his left leg, must be assessed since the surgery.  

On remand, the examiner should additionally opine on whether the left leg numbness is related to the service-connected lumbar spine disability.

Finally, the claims file shows that, since the issuance of the March 2008 Statement of the Case on the first three claims captioned on the title page, a large amount of evidence has also been added to the file.  

In addition, since the last Supplemental Statement of the Case was issued on the remaining claims, many relevant VA medical records were added to the Veteran's Virtual VA claims file.  

The record does not contain a waiver of RO jurisdiction with regard to these records, and on remand, all evidence received since the March 2008 Statement of the Case, and the August 2011 Supplemental Statement of the Case must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2012).

Accordingly, these matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain the Social Security Administration (SSA) records pertinent to the Veteran's claim for Social Security disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.  

2.  The RO then should have the Veteran scheduled for VA orthopedic and neurological examinations in order to determine the current severity of his lumbar spine disability.  

The orthopedic findings must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain, if any. The examiner should identify and completely describe any other current symptomatology.  
	
The neurological findings must include an opinion as to whether it is at least as likely as not (e.g. 50 percent probability or greater) that the Veteran's current numbness and tingling of the left leg is due to his lumbar spine disability.  

If so, the examiner must specifically indicate which nerves, if any, are involved, and indicate if there is complete paralysis.  If incomplete, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe.  

As for the Veteran's service-connected radiculopathy of the right leg, the examiner must indicate if there is complete paralysis.  If incomplete, the examiner should indicate if the severity is mild, moderate, moderately severe, or severe.  

The Veteran's claims folder, including the electronic file, must be reviewed by the examiner in conjunction with the examination.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the requested examinations have been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all indicated development, the RO then should readjudicate the claims on appeal in light of all the evidence on file. All applicable laws and regulations, and all evidence received since the March 2008 Statement of the Case and the August 2011 Supplemental Statement of the Case, to include in the electronic claims file, should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




